DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone communication with Andrew Jenkins (Reg No. 70,836) on October 8, 2021.
The application has been amended as follows: 
	Claims 16 and 17 are cancelled.

REASONS FOR ALLOWANCE
The claim amendment filed on 09/22/2021 has been entered with remaining pending Claims 1-6, 8, 10-15. The following is an examiner’s statement of reasons for allowance: 

Independent Claim 1 has been amended and is allowable because the prior art fails to disclose, teach, or suggest the following claim element as a whole:
combining the first noise-reduced image and the second noise-reduced image, thereby generating a final noise-reduced image, wherein the first filter is configured to suppress a first type of noise from the input image and the second filter is configured to suppress a second type of noise from the input image, the first and second types of noise being different, wherein the first filter is a first machine learning system trained with images taken from the same or substantially the same location as the input image, wherein the second filter is a second machine learning system trained with images taken from locations that are adjacent to or nearby a location of the input image, and wherein training images for the first and second filters each comprise at least one image taken from a different subject than the input image.
Claims 2-6, 8, 10-15 are dependent upon Claim 1 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667   

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667